 24315 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's finding that the Respondent violated Sec.8(a)(5) of the Act by failing to furnish the Union with the informa-
tion the Union had requested in its July 14, 1993 letter, we note that
the information requested concerned wage rates of unit employees,
and thus was presumptively relevant. Pfizer, Inc., 268 NLRB 916,918 (1984).Member Devaney notes that he dissented in Coca-Cola BottlingCo., 311 NLRB 424 (1993), a case which the judge found inappositeto the instant case.2The General Counsel and the Charging Party except to thejudge's failure in his recommended Order to provide that the Re-
spondent furnish the Union all the information requested in the
Union's July 14, 1993 letter. We find merit to this exception and
shall modify the recommended Order accordingly and shall sub-
stitute a new notice to employees. We also shall modify par. 1(a)
of the recommended Order to more closely reflect the violation
found.Pacific Maritime Association and InternationalLongshoremen's and Warehousemen's Union,
Local No. 63. Case 21±CA±29491September 29, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn March 21, 1994, Administrative Law JudgeJames L. Rose issued the attached decision. The Re-
spondent, the General Counsel, and the Charging Party
each filed exceptions and a supporting brief. The Re-
spondent filed an answering brief to the Charging Par-
ty's exceptions, and the Charging Party filed an an-
swering brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Pacific
Maritime Association, Long Beach, California, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Refusing to furnish on request to InternationalLongshoremen's and Warehousemen's Union, Local
No. 63, information it requested which is relevant and
necessary to perform its functions as a representative
of employees of the Respondent's members.''2. Substitute the following for paragraph 2(a).
``(a) Obtain from its employer-members and furnishthe Union all the information requested in the Union's
July 14, 1993 letter.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Inter-national Longshoremen's and Warehousemen's Union,
Local No. 63, by refusing to furnish information rel-
evant and necessary for the Union to perform its obli-
gations as the representative of employees of members
of the Pacific Maritime Association.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
obtain from our employer-members andfurnish the Union all the information requested in its
July 14, 1993 letter.PACIFICMARITIMEASSOCIATIONSteven Siebert, Esq., for the General Counsel.Dennis A. Gladwell, Esq., of Irvine, California, for the Re-spondent.Robert Remar, Esq., of San Francisco, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEJAMESL. ROSE, Administrative Law Judge. This matterwas tried before me at Los Angeles, California, on January
21, 1994, upon the General Counsel's complaint which al-
leged that the Respondent refused to furnish certain re-
quested information in violation of Section 8(a)(5) of the Na-
tional Labor Relations Act.The Respondent denied that the Union is the bargainingrepresentative for the employees of its members and further
denied that it violated the Act by failing to furnish the re-
quested information.Following the hearing, counsel submitted briefs. Upon therecord as a whole, including my observation of the witnesses,
briefs, and arguments of counsel, I enter the followingFINDINGSOF
FACTI. JURISDICTIONPacific Maritime Association (the Respondent) is an orga-nization of various employers engaged in longshore and ste-
vedoring operations at harbors along the west coast of theUnited States, including those in the vicinity of Long Beach
and Los Angeles, California. One function of the Respondent
is to represent its employer-members in negotiating and ad- 25PACIFIC MARITIME ASSN.ministering collective-bargaining agreements. Employer-members of the Respondent annually derive gross revenues
in excess of $50,000 for the transportation of passengers and
freight from the State of California to points outside. The
Respondent admits, and I find, that it and its members are
employers within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONSINVOLVED
It is alleged, and admitted, that International Longshore-men's and Warehousemen's Union (the International) and its
Local No. 63 (the Union) are labor organizations within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. The Facts in BriefFor many years the Respondent, on behalf of its members,and the International, on behalf of several locals including
the Union, have negotiated collective-bargaining agreements
covering units of employees engaged in various aspects of
the longshore and stevedoring industry. The collective-bar-
gaining agreement involved here is entitled ``Pacific Coast
Longshore and Clerks' Agreement Contract Document for
Clerks and Related Classifications'' and appears to be part
of a comprehensive agreement between the International and
the Respondent. It is effective from July 1, 1993, to July 1,
1996,This contract contains hourly pay rates for variousclerk classifications; and in addition, provides guaran-
teed hours for various jobs. For instance, on the day
shift basic clerks who are called for a job and ``turn
to'' are guaranteed eight hours pay, while supervisors
and supercargos are guaranteed eight hours plus two
hours overtime.Counsel for the Respondent argues that in practice clerksnever work the full hours for which they are paid. Rather,
they are assigned a job and when the job is finished, usually
after 6 or 7 hours, they are free to leave. This is disputed
by David Miller, vice president of the Union and an active
employee in the industry. Miller testified that clerks always
stay their full shift, though he admits that sometimes there
is no work to perform. Unstated in his testimony is whether
employees who are guaranteed an additional 2 (or more)
hours of overtime always stay at the jobsite for the extra
hours. In any event, the contract does provide for guaranteed
hours or in lieu thereof, pay for those hours.The Union and the Respondent jointly operate a hiring hallthrough which, apparently, most employment needs are met.
While employers are permitted to hire steady employees, the
joint labor relations committee may limit the number of
hours per month an employee may work before being re-
quired to go to the bottom of the hiring hall list. The purpose
of this is to equalize the available work among union mem-
bers. When an employee has been paid for 141 hours by the
15th of a month, he then must return to the hiring hall list.As a matter of practice some employees are paid in excessof the guarantees. According to the testimony of Carie
Clements, the Respondent's southern California area man-
ager, this has been the practice for many years and evolvedso that employers could ensure that they get the services ofthe best clerks.This case involves the matter of excess pay. At a meetingon July 14, 1993, between representatives of the Respondent
and the Union, the Union requested certain information re-
garding excess pay. Specifically, the Union requested infor-mation identifying all clerks who receive wages and benefits
in excess of those specified in the contract pursuant to ``side
deal,'' ``understanding,'' or ``arrangement.''The Respondent stated that all the information availablewas included on the weekly computer printouts given the
Union entitled ``Detail List Hours by Port/Local 1-63.''
Among other things, this document gives the straight and
overtime hours for each employee of each reporting com-
pany.Miller testified that in conversations with individual em-ployers he was told that they keep records of ``non-produc-
tive'' time. Clements testified that she asked various mem-
bers and was advised that no such records are kept.B. Analysis and Concluding Findings1. Status of the UnionThe Respondent argues that the Union is not the bargain-ing agent for employees of its members. Therefore, the
Union has no standing to request information.While the International is the primary negotiator of thevarious Longshoremen contracts, it is clear that the Inter-
national negotiated on behalf of the Union. Employees of the
Respondent's members belong to the Union and the Union
services the contract and represents those employees in
grievance matters as well as negotiated supplements to the
contract.If the material requested is necessary to the Union's rep-resentation of employees of the Respondent's members, then
I conclude the Union has standing to make the request, de-
nial of which is violative of Section 8(a)(5). E.g., PostalService, 307 NLRB 1105 (1992).2. The requested informationAlthough the parties dispute the Respondent's fact asser-tion that clerks do not typically work all the hours for which
they are paid, this is not a material issue.Material here is whether certain members of the Respond-ent have agreed to pay certain clerks in excess of the con-
tract guarantees, and whether, and to what extent, this prac-
tice is documented in any way.Clements testified that in fact some employer-members dopay some clerks in excess of the contract guarantees. Thus
she testified thaton a given day, an employer doesn't know what portionof that money is extra payment or may have been time
actually worked by the marine clerk. There's justÐ
there's a market rate for a clerk, if you will, and the
company will pay that to a clerk and whether or not
that clerk is physically on the payroll working it in
many cases doesn't really matter to the employer. All
they care about is that the clerk shows up, he does his
job, he does it well, and then he's free to go. And, as
long as the job gets done and gets done well, he gets
paid that market rate, whether it's 12 or 13 or 14 hours 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Certain nonsensical comments at p. 66 of the transcript relate toaftershocks of an earthquake in the Los Angeles area a few days
prior to the hearing.2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''in a shift. But, as far as an exact log of what portionon a given day is extra payment or time worked, I
don't know that that exists and, from what I've been
told, it doesn't.Therefore the question is whether any such employer hasany information concerning this practice. I conclude they
must. It may well be that employers do not keep daily
records which would reflect when during the day a given
clerk leaves. However, since employers have a practice of
guaranteeing certain employees extra hours, there must be
some documentation relating to the practice. While the infor-
mation may not be in the precise form requested by the
Union, there must be some evidence in possession of the in-
dividual employers concerning which clerks are guaranteed
extra pay, and how much.I conclude that such information is a legitimate area of in-quiry for the Union. Although Miller was unable to state ex-
actly what use the Union would put to this information, such
clearly relates to the compensation of employees and could
reasonably be the factual basis for limiting excessive guaran-
tees. Indeed, excessive guarantees pursuant to some agree-
ment with employees might be violative of the contract. On
the other hand, after receiving this information, the Union
might determine to do nothing. In any case, this is informa-
tion which the Union ought to be able to obtain in order to
function as the representative of its employee-members. Ac-
cordingly, I conclude it is the type of information which on
request the Respondent is bound to obtain from its members
and submit to the Union. NLRB v. Acme Industrial Co., 385U.S. 432 (1967).The recent case of Coca-Cola Bottling Co., 311 NLRB424 (1993), relied on by the Respondent is inapposite. There
the union was unable to establish its need for information
which it sought primarily to aid the respondent's competitors.
The Board held that to be entitled to information a union
must do more than make ``general avowals of relevance.''Here, I conclude, the relevance is clear even though theUnion's officer did not know precisely what use it would be
put to. Whether and to what extent union members have
deals for extra compensation clearly can have an impact on
the wages and hours of others.Finally I reject the Respondent's contention that theUnion's request was bogus. Though the Union may be able
to obtain some of this information from its members, such
does not relieve the Respondent of its duty under the Act.
New York Times Co., 265 NLRB 353 (1982).Accordingly, I conclude that by refusing to obtain frommembers and furnish to the Union all information available
concerning extra pay for employees the Respondent violated
Section 8(a)(5) of the Act.IV. THEREMEDY
Having concluded that the Respondent violated Section8(a)(5) of the Act by not furnishing the requested informa-tion, I shall recommend that it cease and desist from doingso and take certain affirmative action designed to effectuate
the policies of the Act.On these findings of fact and conclusions of law and onthe entire record,1I issue the following recommended2ORDERThe Respondent, Pacific Maritime Association, LongBeach, California, its officers, agents, successors, and as-signs, shall1. Cease and desist from
(a) Refusing to furnish, on request, to International Long-shoremen's and Warehousemen's Union, Local No. 63, infor-
mation it requested which is necessary to perform its func-
tions as a representative of employees of the Respondent's
members.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Obtain from employer-members and furnish to theUnion all information concerning each member's practice of
guaranteeing hours in excess of those set forth in the collec-
tive-bargaining agreement, including the name of the individ-
uals who receive the guarantee, the form and the amount of
the guarantee.(b) Post at its office, and at the facilities of all employer-members copies of the attached notice marked ``Appendix.''3Copies of the notice, on forms provided by the Regional Di-
rector for Region 21, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the notices
are not altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.